Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 17/469,043 filed on 9/8/2021.  
 	Claims 1-8 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as well as 102(a)(2) as being anticipated by Takamura et al. (US Patent Application Publication 2016/0018992, hereinafter Takamura).
	As to claim 1, Takamura teaches A storage system comprising a plurality of storage nodes including two or more storage nodes constituting a storage cluster for providing a virtual storage system [as shown in figure 1, where there are 3 storage nosed in the cluster; The system 1 illustrated in FIG. 1 employs the configuration of scale-out storage. As illustrated in the example in FIG. 2, scale-out storage manages the storage areas 6 in the respective nodes 4 as a pool 8 in a centralized manner. Accordingly, even when the respective nodes are separated from each other, the users can treat the storage areas 6 in the respective nodes 4 as one virtual storage area (¶ 0046)], wherein one or a plurality of volumes are deployed in the two or more storage nodes [as shown in figure 2, where a plurality of volumes are deployed in the storage nodes]; 
wherein a priority according to a service quality of a storage service using the volume is associated with each of the one or the plurality of volumes [the corresponding service quality may be the input/output capability, and the corresponding priority may be high/low input/output loads -- The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0089); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0092)]; 
wherein as the service quality of the storage service is higher, the priority associated with the volume used for the storage service tends to be high [The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0089); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0092)]; 
wherein when a new node which is a post-replacement or addition target storage node is added by replacing any one of the storage nodes in the storage cluster or adding a storage node to the storage cluster [new node, figure 3, 4D, replacement node, figure 3, 4A; The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0089); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0092)], a processing node which is any one of the plurality of storage nodes [for example, controller, figure 1, 5A]: 
acquires new spec information which is information indicating a spec of the new node, and existing spec information which is information indicating a spec of at least one existing node other than the new node in the storage cluster [new node, figure 3, 4D, replacement node, figure 3, 4A, existing node, figure 3, 4B; The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0089); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0092)]; 
compares a new spec, which is a spec indicated by the new spec information, with an existing spec which is a spec indicated by the existing spec information [new node, figure 3, 4D, replacement node, figure 3, 4A, existing node, figure 3, 4B; The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0089); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0092)]; and 
decides a migration destination of a first volume as the new node when the new spec is higher than the existing spec and the first volume exists in any one of existing nodes [new node, figure 3, 4D, replacement node, figure 3, 4A, existing node, figure 3, 4B; as shown in figures 8-17; After moving the input/output control unit 10A, the movement control unit 25 moves all the segments of volume V1 stored in the storage area 6A of the replacement node 4A to the new node 4D. In other words, the movement control unit 25 moves volume V1 from the replacement node 4A to the new node 4D (¶ 0075); Also, the relocation control unit 24 selects a volume having a data size equal to or smaller than each of the capacity of the storage area 6A of the replacement node 4A and the capacity of the storage area 6D of the new node 4D … The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0088-0089)]; and 
wherein the first volume is a volume associated with the priority equal to or higher than a first priority [new node, figure 3, 4D, replacement node, figure 3, 4A, existing node, figure 3, 4B; This makes it possible to reduce the amount of data moved to the replacement node 4A. The relocation control unit 24 selects a volume whose data amount to be moved is lower than a prescribed ratio and conducts the relocation of the data to the replacement node 4A. The prescribed ratio can be set arbitrarily. The relocation control unit 24 may select a volume whose data amount to be moved is the smallest from among a plurality of volumes. Also, the relocation control unit 24 selects a volume having a data size equal to or smaller than each of the capacity of the storage area 6A of the replacement node 4A and the capacity of the storage area 6D of the new node 4D … The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0087-0094); … The relocation control unit 24 may also select the volume with the largest number of internal retries from among a plurality of volumes so as to relocate the selected volume to the replacement node 4A … (¶ 0098-0100)].
	As to claim 2, Takamura teaches The storage system according to claim 1, wherein the processing node when the new node is added and when there is an existing node managed as a migration target node which is a migration destination node of the first volume, manages the existing node as a migration-permitted node which is a migration source node of the first volume; and when the new spec is higher than the existing spec, manages the new node as the migration target node and decides to migrate the first volume from the existing node managed as the migration-permitted node to the new node [as shown in figures 8-17; The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes … When the new node 4D has a higher performance than that of the existing node 4B or 4C, a volume with a high input/output load is moved to the new node 4D … When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0089-0092)].
	As to claim 3, Takamura teaches The storage system according to claim 2, wherein when a second volume which is a volume associated with the priority lower than the first priority and equal to or higher than a second priority exists in any one existing node other than the existing node managed as the migration-permitted node, the processing node decides a migration destination of the second volume as the existing node managed as the migration-permitted node [as shown in figures 8-17; The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes … When the new node 4D has a higher performance than that of the existing node 4B or 4C, a volume with a high input/output load is moved to the new node 4D … When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A (¶ 0089-0092)].
	As to claim 4, Takamura teaches The storage system according to claim 3, wherein how high the spec of the storage node is depends on N pieces of judgment items (N is an integer of 2 or more); and wherein the processing node: determines the new node as the migration target node when the new spec is higher with respect to the N pieces of the judgment items; and determines the new node as the migration-permitted node when the new spec is lower with respect to at least one of some specified judgment items among the N pieces of the judgment items [as shown in figures 8-17; This makes it possible to reduce the amount of data moved to the replacement node 4A. The relocation control unit 24 selects a volume whose data amount to be moved is lower than a prescribed ratio and conducts the relocation of the data to the replacement node 4A. The prescribed ratio can be set arbitrarily. The relocation control unit 24 may select a volume whose data amount to be moved is the smallest from among a plurality of volumes. Also, the relocation control unit 24 selects a volume having a data size equal to or smaller than each of the capacity of the storage area 6A of the replacement node 4A and the capacity of the storage area 6D of the new node 4D … The relocation control unit 24 may also select a volume to be relocated to the replacement node 4A in accordance with the input/output load of the volume. When comparison between the new node 4D and the existing nodes 4B and 4C indicates that the new node 4D has a higher performance than that of the existing node 4B and 4C, the relocation control unit 24 selects the volume with the highest input/output load from among the plurality of volumes (¶ 0087-0094); When the new node 4D has performance lower than that of the existing node 4B or 4C, the relocation control unit 24 selects a volume with a low input/output load from among a plurality of volumes. Then, the relocation control unit 24 may relocate the selected volume to the replacement node 4A … When the new node 4D has a performance lower than that of the existing node 4B or 4C, a volume with a low input/output load is moved to the new node 4D, making it possible for the system 1 to operate stably (¶ 0092-0095)].
As to claim 5, it recites substantially the same limitations as recited in claim 1, and is rejected by the same reasons as in claim 1. Refer to the section “As to claim 1” presented earlier in this Office Action for details. 
As to claim 6, it recites substantially the same limitations as recited in claim 2, and is rejected by the same reasons as in claim 2. Refer to the section “As to claim 2” presented earlier in this Office Action for details.
As to claim 7, it recites substantially the same limitations as recited in claim 3, and is rejected by the same reasons as in claim 3. Refer to the section “As to claim 3” presented earlier in this Office Action for details.
	As to claim 8, it recites substantially the same limitations as recited in claim 4, and is rejected by the same reasons as in claim 4. Refer to the section “As to claim 4” presented earlier in this Office Action for details.

Conclusion
5.	Claims 1-8 are rejected as explained above. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
December 19, 2022